González, J.
¶44 (concurring) I agree with the majority that this controversy is justiciable and that at least some of the respondents have standing. See League of Educ. Voters v. State, 176 Wn.2d 808, 817, 295 P.3d 743 (2013). I write separately because, in my view, this case is best resolved solely under article XXIII of our state constitution, which provides:
Any amendment or amendments to this Constitution may be proposed in either branch of the legislature; and if the same shall be agreed to by two-thirds of the members elected to each of the two houses, such proposed amendment or amendments shall be entered on their journals, with the ayes and noes thereon, and be submitted to the qualified electors of the state for their approval, at the next general election; and if the people approve and ratify such amendment or amendments, by a majority of the electors voting thereon, the same shall become part of this Constitution, and proclamation thereof shall be made by the governor.
Wash. Const. art. XXIII, § 1. Thus, to amend our constitution, there is a three-step process. First, a constitutional amendment must be proposed in either branch of the legislature. Id. Second, two thirds of each legislative house must approve the proposal. Id. Third, the proposal must be approved by the voters. Id.; see also Ford v. Logan, 79 Wn.2d 147, 155, 483 P.2d 1247 (1971). The only other lawful method to amend our constitution is through a constitutional convention. Wash. Const. art. XXVII, §§ 2-3.
¶45 The initiative power, by contrast, is strictly legislative. Ford, 79 Wn.2d at 154 (citing Wash. Const. art. II, § 1). It enshrines the power of the people to propose, enact, and *631reject bills and laws. It cannot be used to propose amendments to the constitution any more than the legislature could propose a constitutional amendment without following the rules laid down in article XXIII. Ford, 79 Wn.2d at 155; Culliton v. Chase, 174 Wash. 363, 378-79, 25 P.2d 81 (1933).
¶46 This was not an oversight. Within a generation of our founding, our State considered allowing constitutional amendments to be proposed by initiative. Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution 249 (2d ed. 2013) (citing Claudius O. Johnson, The Adoption of the Initiative and Referendum in Washington, 35 Pac. Nw. Q. 291 (1944)). We did not do so. Our constitution can be amended only by following the rules set down in article XXIII.
¶47 The most direct, simple, and clear way to resolve this case is to recognize that Initiative 1366 sets article XXIII on its head. The initiative ignores the constitutionally required first step—the proposal of a constitutional amendment in either house. Wash. Const, art. XXIII, § 1. The initiative then skips the constitutionally required second step—a super-majority vote in each house approving the amendment— and jumps directly to something like the third—ratification of the voters before any vote in the legislature. Only then does it jump back to the constitutionally mandated second step—a two thirds vote of each house to place a constitutional amendment on the ballot. Clerk’s Papers at 25 (Initiative 1366, § 3). Initiatives are not the proper vehicle to amend the constitution. Initiative 1366 is unconstitutional.8
*632¶48 With these observations, I join the majority in result.
Gordon McCloud and Yu, JJ., concur with González, J.

 I have an additional concern about this initiative. In effect, it is an attempt, through a statewide vote, to limit the power and responsibility of an individual legislator, elected by his or her own district, to propose and act on proposed legislation and constitutional amendments. See Utter & Spitzer, supra, at 63 (citing Maynard v. Valentine, 2 Wash. Terr. 3, 10, 3 P. 195 (1880)). Legislators have a constitutionally cognizable interest in maintaining the effectiveness of their votes. League of Educ. Voters, 176 Wn.2d at 817 (quoting Coleman v. Miller, 307 U.S. 433, 438, 59 S. Ct. 972, 83 L. Ed. 1385 (1939)). I am concerned that this initiative unconstitutionally undermines that interest.